Name: 90/406/EEC: Council Decision of 27 July 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing for the period from 1 July 1990 to 30 June 1993 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia
 Type: Decision
 Subject Matter: Africa;  fisheries
 Date Published: 1990-08-07

 Avis juridique important|31990D040690/406/EEC: Council Decision of 27 July 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing for the period from 1 July 1990 to 30 June 1993 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia Official Journal L 208 , 07/08/1990 P. 0034*****COUNCIL DECISION of 27 July 1990 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing for the period from 1 July 1990 to 30 June 1993 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia (90/406/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia (1), which entered into force on 1 July 1987, Having regard to the proposal from the Commission, Whereas the Community and the Republic of the Gambia conducted negotiations to determine the amendments or additions to be made to the abovementioned Agreement at the end of the period of application of the Protocol annexed thereto; Whereas, as a result of those negotiations, a new Protocol was initialled on 20 April 1990; Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of the Gambia for the period from 1 July 1990 to 30 June 1993; Whereas, under Article 155 (2) (b) of the Act of Accession, it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas the case in point calls for the said procedures to be determined; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is indispensable that the new Protocol be applied as soon as possible; whereas, for this reason, the two parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol in force; whereas that Agreement should be approved pending a final decision taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing for the period from 1 July 1990 to 30 June 1993 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, insofar as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain, which are recorded on a permanent basis in the registers of the relevant authorities at local level (registros de base) in the Canary Islands, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988, concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (2), as amended by Regulation (EEC) No 3902/89 (3). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 27 July 1990. For the Council The President E. RUBBI (1) OJ No L 146, 6. 6. 1987, p. 1. (2) OJ No L 114, 2. 5. 1988, p. 1. (3) OJ No L 375, 23. 12. 1989, p. 5.